DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2019 is being considered by the examiner.
Note that the publication dates for Gandre US 5803237; Liu US7408126; Zhang US 20140041425-A1; Berry US 20150305182-A1 and Zhao CN-203433516-U are missing and have been added by the Examiner.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with pg. 6 of Applicant Arguments/Remarks filed 01/18/2022.
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a second bracket movably coupled to the sidewall, wherein the second bracket is movable to co-operate with the first bracket to align the actuator opening with the opening for providing access to the switch; 
wherein the sidewall further comprises a slot to receive an external member of the electronic device, wherein the external member is to move the second bracket away from the sidewall and disengage the second bracket from the first bracket on being received in the slot.”  
None of the reference art of record discloses or renders obvious such a combination.
Claims 3-5 and 9 depending from claim 1 are therefor also allowable.

Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a second bracket pivotally coupled to the sidewall, wherein, when the slot is unoccupied, the second bracket is to engage with the first bracket to align the actuator opening with the opening in the sidewall; and 
when the slot is occupied by the anti-theft device, the second bracket is to disengage with the first bracket to alter the alignment of the actuator opening with respect to the opening in the sidewall.”  
None of the reference art of record discloses or renders obvious such a combination.
Claims 7-8 and 10 depending from claim 6 are therefor also allowable.

Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a reset switch to reset the electronic device; and 
a first bracket pivotally coupled to the sidewall and disposed between the sidewall and the switch, the first bracket having an actuator opening; and 
a second bracket pivotally coupled to the sidewall, 
wherein the second bracket cooperates with the first bracket to align the actuator opening with the opening of the sidewall and the reset switch to provide access to the reset switch.”  
None of the reference art of record discloses or renders obvious such a combination.
Claims 12-15 depending from claim 11 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER L AUGUSTIN/           Examiner, Art Unit 2841                                                                                                                                                                                             


/JAMES WU/           Primary Examiner, Art Unit 2841